 In the Matter ofPORTLAND LUMBERMIILsandLUMBER AND SAWMILLWORKERSUNION, LOCAL No. 2880,CHARTERED BY UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA,AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No. R-1153SECOND SUPPLEMENTAL DECISIONANDCERTIFICATIONOF REPRESENTATIVESOctober 27, 1939On April 11, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.'The Direction of Election directed that anelection by secret ballot be conducted within twenty (20) days fromthe date of the Direction of Election among all plant and productionemployees employed by Portland Lumber Mills during the pay-rollperiod next preceding the date of said Direction of Election, ex-cluding office employees, foremen, and other supervisory employees,to determine whether they desired to be represented by Lumber andSawmillWorkers Union, Local No. 2880, chartered by UnitedBrotherhood of Carpenters and Joiners of America, herein calledLocal No. 2880, affiliated with the American Federation of Labor,or by Lumber and Sawmill Workers Union, Local No. 3, Interna-tionalWoodworkers of America, herein called Local No. 3, affili-ated with the Committee for Industrial Organization, for the pur-poses of collective bargaining, or by neither.Pursuant to the Direction, an election by secret ballot was con-ducted on April 28, 1939, under the direction and supervision of theRegional Director for the Nineteenth Region (Seattle, Washington).On May 23, 1939, the said Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, issued and duly served uponthe parties an Intermediate Report upon the secret ballot.There-after, Local No. 3 and Local No. 2880 duly filed exceptions to therulings of the Regional Director in his Intermediate Report.112 N.L. R. B. 209.16 N. L.R. B., No. 59.571 572DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn August 29, 1939, the Board issued its Supplemental Decisionand Supplemental Direction 2 in which it found that Richard Kinnearand John Martinson, employees found ineligible by the RegionalDirector, were eligible to vote, and directed the Regional Directorto open and count the ballots of said employees, and serve upon theparties an amended Intermediate Report embodying his findingsthereon and his recommendations as to the results of the secretballot.Pursuant to the Supplemental Direction, the ballots of the afore-mentioned employees were opened and counted on September 2, 1939,under the direction and supervision of the Regional Director and inthe presence of authorized observers.The ballots of both employeesindicated that they desired to be represented by Local No. 2880.OnSeptember 7, 1939, the Regional Director, acting pursuant to ArticleIII, Section 9, of said Rules and Regulations-Series 2, issued andduly served upon the parties his Supplemental Election Report.As to the balloting and its results the Regional Director reportedas follows :Total number of eligible voters----------------------------170Total number of ballots cast-----------------------------167Total number ofvalid ballotscast -------------------------164Total number of votes in favor of Lumber'and Sawmill Work-ers'Union,Local No. 2880,charteredby the United Broth-erhood of Carpenters and Joiners of America-------------84Total number of votes in favor of Lumber andSawmill Work-ers'Union,LocalNo. 3,InternationalWoodworkers ofAmerica -------------------------------------------------79Totalnumber ofvotes forneither -------------------------1Total number of blankballots-------------------------------0Total number of void ballots------------------------------0Total number of votes invalid because challenges sustained-.3Total number of eligible voters not voting ------------------3On September 12, 1939, Local No. 3 filed objections to the Sup-plemental Election Report of the Regional Director on the groundsthat (1) Kinnear and Martinson are each employed in a supervisorycapacity with power to hire and discharge employees, (2) the em-ployees of the Company had been subjected to coercion, threats ofboycott, and threats of losing their jobs for 2 years prior to theelection, and (3) the Board should refrain from making any certi-fication until the employees were in a position to express their choicewithout being subjected to coercive threats of boycott.On October3, 1939, the Regional Director, acting pursuant to Article III, Sec-tion 9, of said Rules and Regulations-Series 2, issued and dulyserved upon the parties his Report on Objections raised to Supple-214 N. L.R. B. 1173. PORTLAND LUMBER MILLS573mental Election Report, in which he recommended that the objec-tions be overruled.The Board has considered the Objections filedby Local No. 3 to the Supplemental Election Report and finds thatthey do not raise substantial and material issues with respect to theconduct of the ballot.-3Accordingly, the objections are overruled.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations, Series 2,IT ISHEREBYCERTIFIED that Lumber and Sawmill Workers Union,Local No. 2880, chartered by United Brotherhood of Carpenters andJoiners of America, affiliated with the American Federation of Labor,has been designated and selected by a majority of the plant and pro-duction employees of Portland Lumber Mills, excluding office em-ployees, foremen, and other supervisory employees, as their repre-sentative for the purposes of collective bargaining and, pursuant toSection 9 (a) of the Act, Lumber and Sawmill Workers Union,Local No. 2880, chartered by United Brotherhood of Carpenters andJoiners of America, affilated with the American Federation ofLabor, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.3See footnotes 1 and 2,supra.